UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08397 The Marsico Investment Fund (Exact name of Registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, Colorado80202 (Address of principal executive offices) (Zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, Colorado80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code:(303) 454-5600 Date of fiscal year end:September 30 Date of reporting period: March 31, 2012 Item 1.Reports to Stockholders SEMI-ANNUAL REPORT MARCH 31, 2012 APRIL 2012 DEAR SHAREHOLDER: Enclosed is your semi-annual report for The Marsico Investment Fund, encompassing the six-month fiscal period from October 1, 2011 to March 31, 2012. The purpose of this report is to provide a retrospective for the Marsico Funds’ six-month investment results by discussing what we believe were the main areas that impacted performance – including the macroeconomic environment, sector and industry positioning, and individual stock selection – as compared to the Funds’ performance benchmark indexes. For updated information regarding the market environment and the Funds’ overall investment postures and performance, please refer to the Funds’ most recent monthly fact sheets and quarterly investment updates, which are available under the name of each Fund on the Funds’ website at www.marsicofunds.com. NOTES REGARDING CHANGES TO THE MARSICO INVESTMENT TEAM Effective April 18, 2012, Charles Wilson no longer serves as co-manager of the Marsico Emerging Markets Fund. Munish Malhotra, CFA, and Joshua Rubin, who currently serve as co-managers of the Marsico Emerging Markets Fund, continue to serve in that capacity. As previously explained in last year’s annual report for the fiscal year ended September30, 2011, effective October 1, 2011, Cory Gilchrist, CFA, portfolio manager of the Marsico 21st Century Fund and co-manager of the Marsico Global Fund, left Marsico Capital Management, LLC. Brandon Geisler, senior research analyst at Marsico Capital, was appointed portfolio manager of the Marsico 21st Century Fund. Brandon joined Marsico Capital in January 2006, and has ten years of experience in the financial services industry. Tom Marsico and Jim Gendelman, who have served as co-portfolio managers for the Marsico Global Fund since its inception, remain in those roles. TABLE OF CONTENTS KEY FUND STATISTICS 2 MARKET ENVIRONMENT 5 MARSICO FOCUS FUND Investment Review 7 Fund Overview 10 Schedule of Investments 11 MARSICO GROWTH FUND Investment Review 7 Fund Overview 12 Schedule of Investments 13 MARSICO 21st CENTURY FUND Investment Review 15 Fund Overview 17 Schedule of Investments 18 MARSICO INTERNATIONAL OPPORTUNITIES FUND Investment Review 20 Fund Overview 22 Schedule of Investments 23 MARSICO FLEXIBLE CAPITAL FUND Investment Review 25 Fund Overview 27 Schedule of Investments 28 MARSICO GLOBAL FUND Investment Review 30 Fund Overview 32 Schedule of Investments 33 MARSICO EMERGING MARKETS FUND Investment Review 35 Fund Overview 37 Schedule of Investments 38 FINANCIAL STATEMENTS 40 NOTES TO FINANCIAL STATEMENTS 51 EXPENSE EXAMPLE 60 CONSIDERATION OF INVESTMENT ADVISORY AGREEMENTS 61 OTHER INFORMATION 64 1 KEY FUND STATISTICS (UNAUDITED) Marsico Focus Fund Marsico Growth Fund Marsico 21st Century Fund MFOCX MGRIX MXXIX For additional disclosures, please see page 10. For additional disclosures, please see page 12. For additional disclosures, please see page 17. PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 1.33% TOTAL ANNUAL OPERATING EXPENSES* 1.33% TOTAL ANNUAL OPERATING EXPENSES* 1.37% SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) TOP FIVE HOLDINGS TOP FIVE HOLDINGS TOP FIVE HOLDINGS APPLE, INC. 9.84% APPLE, INC. 6.37% APPLE, INC. 6.55% STARBUCKS CORPORATION 4.15% THE TJX COMPANIES, INC. 4.66% NATIONAL OILWELL VARCO, INC. 3.81% QUALCOMM, INC. 4.09% PRICELINE.COM, INC. 3.46% ROSS STORES, INC. 3.33% WELLS FARGO & COMPANY 4.04% NIKE, INC. - CL. B 3.27% INTUITIVE SURGICAL, INC. 3.22% PRICELINE.COM, INC. 4.02% STARBUCKS CORPORATION 3.09% WYNN RESORTS LTD. 3.01% For additional disclosures about the Marsico Funds, please see page 4. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. 2 KEY FUND STATISTICS (UNAUDITED) Marsico International Opportunities Fund Marsico Flexible Capital Fund Marsico Global Fund MIOFX MFCFX MGLBX For additional disclosures, please see page 22. For additional disclosures, please see page 27. For additional disclosures, please see page 32. PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 1.56% TOTAL ANNUAL OPERATING EXPENSES* 1.41% TOTAL ANNUAL OPERATING EXPENSES* 1.60% SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) TOP FIVE HOLDINGS TOP FIVE HOLDINGS TOP FIVE HOLDINGS NESTLÉ S.A. 2.59% APPLE, INC. 6.88% APPLE, INC. 7.68% MILLICOM INTERNATIONAL CELLULAR S.A. 2.56% THE TJX COMPANIES, INC. 3.49% SAMSUNG ELECTRONICS CO., LTD. 4.81% JULIUS BAER GROUP LTD. 2.54% CAPITAL ONE FINANCIAL CORPORATION 3.39% COMPAGNIE FINANCIÈRE RICHEMONT SA 4.25% HONDA MOTOR CO., LTD. 2.54% LOWE'S COMPANIES, INC. 2.98% WYNN MACAU LTD. 4.17% STANDARD CHARTERED PLC 2.52% SENSATA TECHNOLOGIES HOLDING N.V. 2.93% INTUITIVE SURGICAL, INC. 4.01% KEY FUND STATISTICS (UNAUDITED) Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. 3 KEY FUND STATISTICS (UNAUDITED) KEY FUND STATISTICS (UNAUDITED) Marsico Emerging Markets Fund MERGX For additional disclosures, please see page 37. PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 5.75% NET EXPENSES*†1.77% SECTOR ALLOCATION(2) TOP FIVE HOLDINGS APPLE, INC. 2.71% ANTOFAGASTA PLC 2.43% BAIDU, INC. SPON. ADR 2.17% MILLICOM INTERNATIONAL CELLULAR S.A. 2.15% BRAZIL PHARMA S.A. 2.14% ADDITIONAL DISCLOSURES ABOUT THE MARSICO FUNDS * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012. The information may differ from the expense ratios disclosed in this report. † Marsico Capital Management, LLC (the “Adviser”) has entered into a written expense limitation agreement under which it has agreed to limit the total expenses (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.75% of the Emerging Markets Fund’s average net assets until January 31, 2013. This fee waiver may be terminated at any time after January 31, 2013. The Adviser may recoup any waived amount from a Fund pursuant to this arrangement if such reimbursement does not cause the Fund to exceed existing expense limitations and the reimbursement is made within three years after the year in which the Adviser incurred the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the 21st Century Fund (for the period prior to March 31, 2004), the International Opportunities Fund (for the period prior to September 30, 2004 and from October 2011 through March 2012), the Flexible Capital Fund (for the period prior to February 1, 2011), the Global Fund (for the period prior to January 1, 2009, from April through May 2009 and from January through March 2012), and the Emerging Markets Fund (for the periods ended March 31, 2012) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. The performance returns for the 21st Century Fund (for the period beginning April 2004 through January 2005), the International Opportunities Fund (for the period beginning October 2004 through December 2005) and the Global Fund (for the one-month period June 2009) would have been higher but for the reimbursement of fees waived previously. Sector weightings represent the percentage of the respective Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 4 MARKET ENVIRONMENT MARKET ENVIRONMENT: OCTOBER 2011 – MARCH 2012 (UNAUDITED) Equities posted strong gains for the six-month period ended March 31, 2012. Performance was heavily dependent on the flow of news coming out of the euro zone and how European monetary authorities were responding to the European Union’s sovereign debt crisis. Equity market appreciation was propelled in large part by a sense that substantive progress had been made toward containing Europe’s sovereign debt problem and that the tail risk of its metastasizing into a global financial crisis had diminished. Europe’s relatively more calming effect on equity markets during the six-month period (in contrast to Europe’s destabilizing effect earlier in 2011) was notable, as volatility measures declined markedly and, during the first three months of calendar year 2012, cross-stock correlations eased from their record-high levels that persisted throughout much of 2011. The more sanguine perspective about Europe also seemed to serve – at least temporarily – as a catalyst for investors to focus their attention on other positive macro-related factors such as a brightening global economic growth backdrop, stimulative policy actions undertaken by central banks throughout the world, healthier credit market conditions, improved consumer and business confidence, and resilient corporate profit reports. In the US, a plethora of high frequency data suggested the economy was stabilizing and strengthening. These included a better employment picture, improved housing starts (although they were still running at just 50% of long-term demographic demand), solid levels of consumer discretionary spending, increased vehicle production and sales, perked-up small business formation, robust manufacturing, and nascent signs of credit expansion in the private sector. March 2012 was the 32nd consecutive month of growth for the US manufacturing sector. The remarkable decline in natural gas prices was another contributor to the economy’s revival. The global economy appeared to be gaining some momentum as well, highlighted by robust global industrial output. Emerging market growth in general was running at a brisk pace amidst easing inflationary pressures. China’s projected growth rate was marked down modestly and there were some lingering concerns that it could experience a “hard landing” as a result of an overheated property market and excessively stimulative fiscal policies. However, much of the data from China painted a more favorable economic profile, and it appeared that China’s central government was moving towards a policy of more market-oriented reforms, transitioning the country towards internal consumption rather than investment-led growth, and opening its economy to global capital. In the euro zone, while there was little question that the region as a whole would tip into recession, there was some hope that it potentially could skirt a severe downturn as a result of a scenario in which Germany remained strong and France essentially muddled through, neither expanding nor contracting at a prolific rate. Despite the more optimistic global economic backdrop, equity investor psychology remained fragile and heavily dependent on the flow of news coming out of Europe, with an intra-period shift in focus at a country level from Greece to Spain and, more generally, a reassessment of the longer-term effectiveness of the European Central Bank’s long term refinancing operation (“LTRO”) lending facility if European Union member nations were not willing or able to implement meaningful fiscal reform measures. As depicted in the table below, US markets, led by small-capitalization equities, posted strong returns for the six-month period ended March 31, 2012, while international markets experienced more muted gains: Index Name(1) Universe of Equities Represented Six-Month Total Return US S&P 500 US large-capitalization equities +25.89% Russell 3000 US publicly-traded equities of all sizes +26.55% Russell 2000 US small-capitalization equities +29.83% Russell Mid-Cap US medium-capitalization equities +26.84% Index Name(1) Universe of Equities Represented Six-Month Total Return INTERNATIONAL MSCI EAFE (US$) Equities in developed international equity markets, including Japan, Western Europe, and Australasia +14.56% MSCI Emerging Markets (US$) Equities in developing international equity markets, including China, India, Eastern Europe, and Latin America +19.13% MSCI ACWI (US$) Equities in the global developed and emerging markets +19.91% US LARGE-CAPITALIZATION EQUITIES US large-cap stocks rose sharply during the six-month period ended March 31, 2012. Strength was broad-based; all of the ten S&P 500 Index economic sectors, as defined under the Global Industry Classification Standard (“GICS”)(2), posted positive returns. Financials (+35%), Information Technology (+32%), and Consumer Discretionary (+31%) each soared more than 30%. Industrials (+30%), Materials (+28%), Energy (+23%), Health Care (+20%), Consumer Staples (+16%), and Telecommunication Services (+10%) registered double-digit gains. Utilities (+7%) was the weakest-performing sector. 5 MARKET ENVIRONMENT MARKET ENVIRONMENT Similarly, all industry groups had positive performance, though the results were wide-ranging. Technology Hardware & Equipment (+43%), Diversified Financials (+42%), and Banks (+41%) were the strongest-performing industry groups. Meanwhile, Household & Personal Products (+9%), and Commercial & Professional Services (+14%) were among the weakest-performing industry groups. US ALL-CAPITALIZATION EQUITIES For the six-month period ended March 31, 2012, performance of the broad US equity market, as measured by the Russell 3000 Index which encompasses publicly-traded companies of all sizes, was very strong. Sector- and industry-level performance was positive across the board within the Russell 3000 Index. Financials (+33%), Information Technology (+32%), Consumer Discretionary (+31%), Industrials (+31%), and Materials (+31%) were the best-performing sectors of the Russell 3000 Index. Utilities and Telecommunication Services sectors, often considered to be defensive sectors of the equity market, posted gains of just +7% and +11%, respectively. Industry group-level performance painted a similar picture. Technology Hardware & Equipment (+42%), Diversified Financials (+41%), and Banks (+40%) were leading industry groups. Meanwhile, defensive industry groups such as Household & Personal Products (+11%), Food Beverage & Tobacco (+18%), and Food & Staples Retailing (+19%) posted more modest gains. Small-capitalization US equities were comparatively stronger than large-capitalization equities. Smaller-capitalization equities sometimes outperform large-capitalization equities as investors’ risk appetite increases. INTERNATIONAL EQUITIES Developed market international equities posted solid returns for the six-month period ended March 31, 2012. The MSCI EAFE Index’s ten GICS sectors each registered gains. Consumer Discretionary (+21%) and Energy (+20%) were the strongest-performing sectors of the Index. Industrials (+18%), Materials (+17%), Financials (+17%), Consumer Staples (+14%), Information Technology (+13%), and Health Care (+11%) also experienced double-digit gains. Utilities (+0.4%) and Telecommunication Services (+1%) were the weakest-performing sectors and just managed to eke out positive returns. From a GICS industry group perspective, it was a similar story line. The MSCI EAFE Index industry groups with the most significant gains included: Consumer Services (+25%), Automobiles & Components (+24%), Semiconductors & Semiconductor Equipment (+23%), Commercial & Professional Services (+22%), and Insurance (+21%). A few industries posted muted gains, including Food & Staples Retailing (+4%), Technology Hardware & Equipment (+8%), and Health Care Equipment & Services (+10%). Many of the MSCI EAFE Index’s country-level constituents posted positive returns for the period. Ireland (+34%), Denmark (+28%), Norway (+26%), Germany (+26%), and Sweden (+25%) were the strongest country-level performers. Greece (-18%), Portugal (-8%), and Spain (-4%), however, posted negative returns. All three of the latter countries were beleaguered by concerns regarding their respective sovereign debt levels. The United Kingdom and Japan, which together comprised approximately 44% of the MSCI EAFE Index, posted returns of +17% and +7%, respectively. From a currency perspective, the US dollar and a number of foreign currencies experienced sizeable intra-period moves. For the full six-month period, however, US-based investors in developed market international equities experienced only a very small currency lift. The US dollar weakened as compared to certain major foreign currencies including the Australian dollar and British pound, thereby effectively increasing returns from certain foreign securities as expressed in US dollars. Almost all of this positive currency effect, however, was offset by the US dollar strength versus currencies such as the Japanese yen and, to a lesser extent, the euro. Emerging market equities posted sizeable gains and exceeded the return of developed-market equities. The MSCI Emerging Markets Index posted a six-month return of +19.13%, while developed international markets, as measured by the MSCI EAFE Index, gained +14.56%. THE MARSICO INVESTMENT TEAM All indices are unmanaged, and investors cannot invest directly in an index. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s (“S&P”) and is licensed for use by Marsico Capital Management, LLC (“MCM”). Neither MSCI, S&P, nor MCM or any third party involved in compiling GICS makes any express or implied warranties or representations with respect to such standard or classification (or the results from use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. MSCI, S&P, MCM, and any of their affiliates or third parties involved in compiling GICS shall not have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. 6 FOCUS FUND & GROWTH FUND INVESTMENT REVIEW BY TOM MARSICO, DOUG RAO AND CORALIE WITTER (UNAUDITED) The Marsico Focus Fund and the Marsico Growth Fund outperformed their benchmark index for the six-month fiscal period ended March 31, 2012. The Marsico Focus Fund generated a total return of +28.18% and the Marsico Growth Fund posted a return of +27.59%. For comparative purposes, the S&P 500 Index – which we consider to be the Funds’ benchmark index – had a total return of +25.89% for the six-month period ended March 31, 2012. Please see the Funds’ Overviews for more detailed information about each Fund’s longer-term performance for various periods ended March 31, 2012. The performance data for the Funds quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Funds are intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Funds may not necessarily hold these securities or investments today. Please see the accompanying Schedules of Investments for the percentage of each Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Focus Fund is non-diversified and may hold fewer securities than a diversified fund. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. Stocks and markets in which the Focus Fund and the Growth Fund invest may experience periods of turbulence and instability, and the general risk that domestic and global economies and stock markets may go through periods of decline and cyclical change. The Focus Fund and the Growth Fund often invest in similar growth companies. Their performance may differ at times, however, because of a variety of factors. Among other factors, the Focus Fund is a non-diversified mutual fund that may invest in a more concentrated portfolio and may hold the securities of fewer issuers than the Growth Fund. As a result, the Focus Fund may hold some securities that are different from those held by the Growth Fund, and may be more exposed to individual stock volatility than the Growth Fund or other mutual funds that invest in a larger number of securities. FOCUS FUND The Marsico Focus Fund outperformed the S&P 500 Index for the six-month fiscal period ended March 31, 2012 as described above. The Fund’s performance benefitted from its holdings in economically-sensitive sectors of the global economy such as Materials, Industrials, and Energy. As sentiment brightened for the euro zone and global economic growth, many of the Fund’s holdings within these sectors propelled it higher. Materials and Industrials were strong-performing sectors of the S&P 500 Index and the Fund’s performance benefitted from having an overweight allocation, on average, to both sectors as compared to its benchmark index. Materials holdings were led by The Dow Chemical Company, a leading manufacturer of chemicals, polymers, and agricultural products, which soared +57%. Agricultural material company Monsanto Company gained +34%. Leading Industrials positions included engine manufacturer Cummins, Inc. (+48%) and railroad operator Union Pacific Corporation (+33%). Energy storage and pipeline company Kinder Morgan, Inc. rose +52% and had a material, positive effect on performance results. A number of the Fund’s Information Technology holdings performed well. Leading holdings within the sector included Apple, Inc. (+57%), Baidu, Inc. Spon. ADR (+36%), a China-based website search engine, and financial transaction processor Visa, Inc. – Cl. A (+38%). Consumer Discretionary was a strong-performing sector of the benchmark index and the Fund benefitted from having a significant portion of its net assets invested in the sector. In addition, certain of the Fund’s Consumer Discretionary holdings posted strong returns, including Starbucks Corporation (+51%) and online travel reservations retailer priceline.com, Inc. (+60%). Finally, the Fund benefitted from having no or few investments in the Utilities, Telecommunication Services, and Consumer Staples sectors, which were the weakest-performing sectors of the S&P 500 Index. 7 FOCUS FUND & GROWTH FUND There were several areas of weakness for the Focus Fund during the semi-annual period. The Fund had few investments in the Financials sector. This positioning hurt the Fund, as Financials was the strongest-performing sector of the benchmark index. Cash levels were slightly elevated at the start of the reporting period following the equity market downturn of third calendar quarter 2011. Fund repositioning also contributed to modestly higher cash levels at times throughout the period. This uninvested cash weighed on performance as the equity market rose sharply. Several of the Fund’s Consumer Discretionary positions posted disappointing returns. Online retailer Amazon.com, Inc. slid -18% and was sold from the Fund. Media company British Sky Broadcasting Group PLC (+8% prior to being sold) and casino operator Wynn Resorts Ltd. (+14%) also posted returns that, while strong in absolute terms, lagged the overall return of the pertinent benchmark index sector. During the period, the Fund reduced its exposure to the Industrials and Materials sectors while increasing its allocations to the Information Technology and Financials sectors. GROWTH FUND The Marsico Growth Fund also outperformed the S&P 500 Index as described above, and shared several of the Focus Fund’s performance attributes for the six-month fiscal period ended March 31, 2012. Like the Focus Fund, the Growth Fund’s sector allocations aided performance. More specifically, the Fund benefitted from having overweight allocations to the strong-performing Consumer Discretionary and Materials sectors, while having underweight allocations to the weak-performing Utilities, Telecommunication Services, Health Care, and Consumer Staples sectors. Stock selection in the Energy sector was strong, led by a position in National Oilwell Varco, Inc. (+56%), a leading supplier of equipment to the oil and gas industry. Similar to the Focus Fund, the Growth Fund benefitted from stock selection in the Materials sector. The Dow Chemical Company (+57%) and Monsanto Company (+34%) each registered strong stock price gains. Certain of the Fund’s retailing positions fared well, including online travel reservations retailer priceline.com, Inc. (+60%) and discount retailer The TJX Companies, Inc. (+44%). Other leading individual holdings included Apple, Inc. (+57%) and Starbucks Corporation (+51%). There were several offsets to the Fund’s positive performance contributors. The Fund’s performance was hampered by having few investments in the Financials sector, the strongest-performing sector of the benchmark index. Moreover, while the Fund’s financials-related investments posted positive returns, the collective return of the Fund’s holdings (+30%) trailed the benchmark index Financials sector return (+35%). Similar to the Focus Fund, the Growth Fund held a slightly elevated level of cash, particularly at the start of the reporting period. The uninvested cash weighed on performance as the equity market posted gains. Certain individual holdings adversely impacted results, including Amazon.com, Inc., Oracle Corporation, and Green Mountain Coffee Roasters, Inc. Oracle and Green Mountain Coffee Roasters were sold from the Fund in favor of investments we believe offer better earnings visibility. The Fund increased its exposure to the Financials, Energy, and Information Technology sectors while paring its exposure to the Materials and Consumer Staples sectors. Fiscal Period-End Investment Posture At the end of the period, the Funds were positioned to balance the uncertainty in Europe against a more constructive scenario in which the euro zone stabilizes and global growth accelerates. Hence, a number of the Funds’ holdings are more defensive in nature, with business models that we believe are less susceptible to adverse macroeconomic conditions, and have the potential to generate solid top-line growth and dependable revenues. Another segment of the Funds is represented by companies geared more closely to economic activity levels, which should benefit as global growth pushes higher. As is typically the case, there also are a number of stocks held in the Funds based on a purely “bottom-up” or stock-specific perspective under which we view those stocks as unique stories and compelling investments. 8 FOCUS FUND & GROWTH FUND As of March 31, 2012, the Focus Fund’s and the Growth Fund’s largest sector allocations included Consumer Discretionary and Information Technology. The Funds had no exposure during the period to the Utilities and Telecommunication Services sectors, and had few investments in the Consumer Staples sector. Sincerely, THOMAS F. MARSICO A. DOUGLAS RAO CORALIE T. WITTER, CFA PORTFOLIO MANAGERS FOCUS FUND & GROWTH FUND Total returns are based on net change in net asset value assuming reinvestment of distributions. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 9 FOCUS FUND OVERVIEW March 31, 2012 (Unaudited) The Focus Fund invests primarily in the common stocks of large companies, normally a core position of 20–30 common stocks that are selected for their long-term growth potential. TOTAL ANNUAL OPERATING EXPENSES* 1.33% NET ASSETS $1,116,932,243 NET ASSET VALUE PER SHARE $20.47 GROWTH OF $10,000(1) PERFORMANCE COMPARISON SECTOR ALLOCATION(2) TOP FIVE HOLDINGS APPLE, INC. 9.84% STARBUCKS CORPORATION 4.15% QUALCOMM, INC. 4.09% WELLS FARGO & COMPANY 4.04% PRICELINE.COM, INC. 4.02% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. This chart assumes an initial investment of $10,000 made on March 31, 2002. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 10 SCHEDULE OF INVESTMENTS MARSICO FOCUS FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail The TJX Companies, Inc. Automobile Manufacturers Tesla Motors, Inc.* Biotechnology Biogen Idec Inc.* Casinos & Gaming Wynn Resorts Ltd. Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks U.S. Bancorp Wells Fargo & Company Diversified Chemicals The Dow Chemical Company Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B General Merchandise Stores Dollar General Corporation* Home Improvement Retail The Home Depot, Inc. Integrated Oil & Gas Occidental Petroleum Corporation Internet Retail priceline.com, Inc.* COMMON STOCKS (continued) Internet Software & Services Baidu, Inc. Spon. ADR* $ % Google, Inc. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Oil & Gas Equipment & Services Halliburton Company Oil & Gas Exploration & Production Anadarko Petroleum Corporation Oil & Gas Storage & Transportation Kinder Morgan, Inc. Packaged Foods & Meats Mead Johnson Nutrition Company Pharmaceuticals Allergan, Inc. Bristol-Myers Squibb Company Railroads Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* McDonald's Corporation Starbucks Corporation Systems Software VMware, Inc. - Cl. A* TOTAL COMMON STOCKS (Cost $768,977,757) SHORT-TERM INVESTMENTS State Street Institutional U.S. Government Money Market Fund, 0.002% TOTAL SHORT-TERM INVESTMENTS (Cost $4,190,130) TOTAL INVESTMENTS (Cost $773,167,887) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to financial statements. 11 GROWTH FUND OVERVIEW March 31, 2012 (Unaudited) The Growth Fund invests primarily in the common stocks of large companies that are selected for their long-term growth potential. The Growth Fund will normally hold a core position of between 35 and 50 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.33% NET ASSETS$766,262,843 NET ASSET VALUE PER SHARE $22.23 GROWTH OF $10,000(1) PERFORMANCE COMPARISON SECTOR ALLOCATION(2) TOP FIVE HOLDINGS APPLE, INC. 6.37% THE TJX COMPANIES, INC. 4.66% PRICELINE.COM, INC. 3.46% NIKE, INC. - CL. B 3.27% STARBUCKS CORPORATION 3.09% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. This chart assumes an initial investment of $10,000 made on March 31, 2002. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 12 SCHEDULE OF INVESTMENTS MARSICO GROWTH FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail Limited Brands, Inc. The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Coach, Inc. Compagnie Financière Richemont SA ADR lululemon athletica, inc.* Automotive Retail AutoZone, Inc.* O'Reilly Automotive, Inc.* Biotechnology Biogen Idec Inc.* Cable & Satellite British Sky Broadcasting Group PLC Casinos & Gaming Wynn Resorts Ltd. Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Data Processing & Outsourced Services Visa, Inc. - Cl. A Distributors Li & Fung Ltd. Diversified Banks U.S. Bancorp Wells Fargo & Company Diversified Chemicals The Dow Chemical Company Electrical Components & Equipment Rockwell Automation, Inc. Fertilizers & Agricultural Chemicals Monsanto Company COMMON STOCKS (continued) Footwear Deckers Outdoor Corporation* $ % NIKE, Inc. - Cl. B General Merchandise Stores Dollar Tree, Inc.* Home Improvement Retail The Home Depot, Inc. Industrial Conglomerates Danaher Corporation Industrial Gases Praxair, Inc. Integrated Oil & Gas Occidental Petroleum Corporation Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* Youku.com, Inc. Spon. ADR* IT Consulting & Other Services Accenture plc - Cl. A Oil & Gas Equipment & Services Halliburton Company National Oilwell Varco, Inc. Oil & Gas Exploration & Production Continental Resources, Inc.* Packaged Foods & Meats Mead Johnson Nutrition Company Personal Products The Estee Lauder Companies, Inc. - Cl. A Pharmaceuticals Allergan, Inc. Bristol-Myers Squibb Company Railroads Union Pacific Corporation * Non-income producing. See notes to financial statements. 13 SCHEDULE OF INVESTMENTS MARSICO GROWTH FUND SCHEDULE OF INVESTMENTS (continued) March 31, 2012 (Unaudited) Number of Shares/Units Value Percent of Net Assets COMMON STOCKS (continued) Restaurants McDonald's Corporation $ % Starbucks Corporation YUM! Brands, Inc. Systems Software Check Point Software Technologies Ltd.* VMware, Inc. - Cl. A* TOTAL COMMON STOCKS (Cost $482,483,399) PREFERRED STOCKS Diversified Banks Wells Fargo & Company, Series J Pref., 8.000% TOTAL PREFERRED STOCKS (Cost $5,954,707) UNITS Marine Ports & Services Hutchison Port Holdings Trust - Cl. U TOTAL UNITS (Cost $11,195,875) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% State Street Institutional Treasury Plus Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $37,458,991) TOTAL INVESTMENTS (Cost $537,092,972) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 14 21st CENTURY FUND INVESTMENT REVIEW BY BRANDON GEISLER (UNAUDITED) The Marsico 21st Century Fund posted a return of +28.79% for the six-month fiscal period ended March 31, 2012. The Fund outperformed the S&P 500 Index, which we consider to be the Fund’s primary benchmark index and which had a total return of +25.89% over the same time period. For comparative purposes, the Russell 3000 Index, a proxy for the performance of all publicly-traded US equity securities including smaller capitalization companies (which may be a useful representation of the Fund’s ability to invest across the entire market capitalization spectrum), had a total return of +26.55%. Please see the Fund Overview for more detailed information about the Fund’s longer-term performance for various time periods ended March 31, 2012. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Stocks and markets in which the Fund invests may experience periods of turbulence and instability, and the general risk that domestic and global economies and stock markets may go through periods of decline and cyclical change. The Fund’s six-month performance was primarily aided by stock selection and positioning in the Health Care and Consumer Discretionary sectors. Health care surgical systems manufacturer Intuitive Surgical, Inc. rose +48% and had a material, positive impact on performance. Consumer Discretionary holdings were led by discount retailer Ross Stores, Inc. (+48%), online travel reservations company priceline.com, Inc. (+60%), and restaurant operator Panera Bread Company – Cl. A (+46% prior to being sold). From a sector allocation standpoint, the Fund’s performance was aided by having a significant portion of its net assets invested in the strong-performing Consumer Discretionary sector, while having an underweight posture in the Health Care and Consumer Staples sectors also helped, as these sectors’ performance results did not keep pace with the return of the overall benchmark index return. In addition, the Fund benefitted from having no exposure to the Utilities and Telecommunication Services sectors, which were the weakest-performing sectors of the S&P 500 Index. Several of the Fund’s Energy and Information Technology holdings posted strong returns. National Oilwell Varco, Inc., a leading supplier of equipment to the oil and gas industry, and exploration and production company Occidental Petroleum Corporation rose +56% and +34%, respectively. Apple, Inc., maker of the iPhone and iPad, posted a return of +57%. As one of the Fund’s largest individual holdings, Apple had a significant positive effect on performance. Bankrate, Inc., which offers consumer finance websites, soared +63%. As previously reported to shareholders, former portfolio manager Cory Gilchrist left Marsico Capital Management, LLC effective October 1, 2011, and Brandon Geisler was appointed portfolio manager of the Marsico 21st Century Fund. Under the Fund’s new portfolio manager, several steps were undertaken to reposition the Fund to add more breadth and diversification to its holdings. Specifically, the Fund’s allocation to the Financials and Consumer Discretionary sectors were significantly reduced. The Fund also increased its allocations to the Information Technology, Health Care, Materials, and Industrials sectors. During the transition period, the Fund held slightly elevated cash levels. The cash dampened performance results to some degree as the equity market rose sharply during the period. 15 21st CENTURY FUND There were a few areas of weakness for the Fund. Green Mountain Coffee Roasters, Inc. dropped -47% prior to being sold from the Fund during the period. The company was buffeted by concerns regarding higher-than-anticipated rates of warranty expense or sales returns announced during late-2011, and questions as to whether the company was capable of sustaining its very strong growth rate. Online retailer Amazon.com, Inc. dipped -6% and also detracted from performance results. Finally, the collective return of the Fund’s Industrials holdings (+21%), while strong in absolute terms, lagged the benchmark index sector return of +30%. Railroad operator CSX Corporation slid -4% and was a drag on performance. Fiscal Period-End Investment Posture As of March 31, 2012, the Fund’s primary economic sector allocations included Consumer Discretionary, Information Technology, Industrials, and Financials. The Fund had no investments in the Utilities and Telecommunication Services sectors. Sincerely, BRANDON A. GEISLER PORTFOLIO MANAGER Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to March 31, 2004, the performance returns for the 21st Century Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the period beginning April 2004 through January 2005, performance returns for the 21st Century Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 16 21st CENTURY FUND OVERVIEW March 31, 2012 (Unaudited) The 21st Century Fund invests primarily in common stocks that are selected for their long-term growth potential. The Fund may invest in companies of any size, and will normally hold a core position of between 35 and 50 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.37% NET ASSETS$456,651,703 NET ASSET VALUE PER SHARE $14.63 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS APPLE, INC. 6.55% NATIONAL OILWELL VARCO, INC. 3.81% ROSS STORES, INC. 3.33% INTUITIVE SURGICAL, INC. 3.22% WYNN RESORTS LTD. 3.01% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the 21st Century Fund (for the period prior to March 31, 2004) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. For the period beginning April 2004 through January 2005, performance returns for the 21st Century Fund would be higher but for the reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on March 31, 2002. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 17 SCHEDULE OF INVESTMENTS MARSICO 21st CENTURY FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % TransDigm, Inc.* Air Freight & Logistics Expeditors International of Washington, Inc. Airport Services Wesco Aircraft Holdings, Inc.* Apparel Retail Limited Brands, Inc. Ross Stores, Inc. Apparel, Accessories & Luxury Goods Ralph Lauren Corporation Application Software ANSYS, Inc.* Informatica Corporation* Auto Parts & Equipment BorgWarner, Inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail CarMax, Inc.* O'Reilly Automotive, Inc.* Biotechnology Biogen Idec Inc.* Casinos & Gaming Wynn Resorts Ltd. Computer Hardware Apple, Inc.* Computer Storage & Peripherals Fusion-io, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance Capital One Financial Corporation Data Processing & Outsourced Services MasterCard, Inc. - Cl. A Electrical Components & Equipment Sensata Technologies Holding N.V.* Fertilizers & Agricultural Chemicals Monsanto Company COMMON STOCKS (continued) General Merchandise Stores Dollar Tree, Inc.* $ % Health Care Equipment Intuitive Surgical, Inc.* Varian Medical Systems, Inc.* Industrial Machinery Stanley Black & Decker, Inc. Integrated Oil & Gas Occidental Petroleum Corporation Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services Bankrate, Inc.* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Leisure Facilities Vail Resorts, Inc. Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Halliburton Company National Oilwell Varco, Inc. Pharmaceuticals Abbott Laboratories Railroads CSX Corporation Real Estate Services Jones Lang LaSalle, Inc. Regional Banks City National Corporation Columbia Banking System, Inc. First Horizon National Corporation The PNC Financial Services Group, Inc. Research & Consulting Services Nielsen Holdings N.V. Restaurants Arcos Dorados Holdings, Inc. - Cl. A Chipotle Mexican Grill, Inc.* YUM! Brands, Inc. * Non-income producing. See notes to financial statements. 18 SCHEDULE OF INVESTMENTS Number of Shares Value Percent of Net Assets COMMON STOCKS (continued) Soft Drinks Monster Beverage Corporation* $ % Specialty Chemicals LyondellBasell Industries N.V. - Cl. A Specialty Stores Ulta Salon, Cosmetics & Fragrance, Inc. Systems Software Check Point Software Technologies Ltd.* Red Hat, Inc.* VMware, Inc. - Cl. A* Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $326,933,473) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $3,318,237) TOTAL INVESTMENTS (Cost $330,251,710) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to financial statements. 19 INTERNATIONAL OPPORTUNITIES FUND INVESTMENT REVIEW BY JIM GENDELMAN AND MUNISH MALHOTRA (UNAUDITED) The Marsico International Opportunities Fund posted a total return of (US$) +21.87% for the six-month fiscal period ended March 31, 2012. The Fund significantly outperformed the MSCI EAFE Index, which we consider to be the Fund’s benchmark index and which had a total return of (US$) +14.56%. Please see the Fund Overview for more detailed information about the Fund’s longer-term performance for various time periods ended March 31, 2012. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. Stock selection in several sectors contributed positively to the Fund’s performance. A number of the Fund’s Information Technology holdings posted strong gains, including Latin American e-commerce company MercadoLibre, Inc. (+82%), Chinese Internet search company Baidu, Inc. Spon. ADR (+37%), and semiconductor positions ASML Holding N.V. (+43%) and Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR. (+33%). The Fund also benefitted from stock selection within the Consumer Staples, Industrials, Financials, and Energy sectors. Consumer Staples positions were led by Wal-Mart de Mexico S.A.B. de C.V. (+45%) and beverage company Anheuser-Busch InBev N.V. (+37%). Industrials holdings were led by jet engine manufacturer Rolls-Royce Group PLC (+41%). Strong Energy performers included oil and gas exploration firms OGX Petróleo e Gás Participações S.A. (+34%) and Pacific Rubiales Energy Corp. (+38%). The Fund’s Financials positions posted a collective return of +22%, surpassing the +17% return of the benchmark index’s Financials sector. Bank position Standard Chartered PLC (+27%) was a leading position in the sector. A specific Health Care holding, Novo Nordisk A/S – Cl. B, soared +40% and was a meaningful contributor to performance. The Fund’s performance was buoyed by having a significant portion of its net assets invested in the strong-performing Consumer Discretionary sector, and by abstaining from investments in the weak-performing Utilities sector. There were a few offsetting factors limiting investment results. Stock selection in the Telecommunication Services and Consumer Discretionary sectors negatively impacted performance. China Unicom Hong Kong Ltd., one of the world’s largest mobile providers, skidded -19% and was a material detractor. In the Consumer Discretionary sector, Arcos Dorados Holdings, Inc. – Cl. A, a Latin American McDonald’s restaurant franchisee, dropped -22%. Brazilian professional education company Anhanguera Educacional Participacoes S.A. and Japanese consumer electronics retailer Yamada-Denki Co., Ltd. declined -12% and -7%, respectively, prior to being sold from the Fund. Although active currency management is not a central facet of the Fund’s investment process, currency fluctuations may at times affect the Fund’s performance. The Fund did well by having less exposure to securities denominated in the weaker Japanese yen than its benchmark index. Much of this positive effect, however, was offset by the Fund having no exposure to securities of companies denominated in the stronger Australian dollar. On an overall basis, currency effects did not significantly impact performance versus the benchmark. 20 INTERNATIONAL OPPORTUNITIES FUND The International Opportunities Fund has tended to have a relatively high portfolio turnover level because of its investment style. Although the Fund may hold core positions for some time, it may change its portfolio composition quickly to take advantage of new opportunities, or to address issues affecting particular holdings. Fiscal Period-End Investment Posture As of March 31, 2012, the Fund’s primary economic sector allocations included Consumer Discretionary, Information Technology, Financials, and Industrials. The Fund had no exposure to the Utilities sector. In terms of country allocations, the Fund’s most significant weightings at period-end were Japan, Switzerland, the United Kingdom, and China/Hong Kong, although exposure to the United Kingdom and Japan represented underweighted postures relative to the benchmark index. Country-level weightings generally should be considered a residual of the Fund’s stock selection process rather than a major, proactive facet of its investment strategy. Sincerely, JAMES G. GENDELMAN MUNISH MALHOTRA, CFA PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to September 30, 2004 and from October 2011 through March 2012, the performance returns for the International Opportunities Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the period beginning October 2004 through December 2005, performance returns for the International Opportunities Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 21 INTERNATIONAL OPPORTUNITIES FUND OVERVIEW March 31, 2012 (Unaudited) The International Opportunities Fund invests primarily in common stocks of foreign companies that are selected for their long-term growth potential. The Fund may invest in companies of any size throughout the world. It normally invests in the securities of issuers that are economically tied to one or more foreign countries, and expects to be invested in various issuers or securities that together have ties to at least four different foreign countries. Some issuers or securities in the Fund’s portfolio may be based in or economically tied to the United States. The Fund may hold an unlimited number of common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.56% NET ASSETS$151,015,440 NET ASSET VALUE PER SHARE $12.93 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS NESTLÉ S.A. 2.59% MILLICOM INTERNATIONAL CELLULAR S.A. 2.56% JULIUS BAER GROUP LTD. 2.54% HONDA MOTOR CO., LTD. 2.54% STANDARD CHARTERED PLC 2.52% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the International Opportunities Fund (for the period prior to September 30, 2004 and from October 2011 through March 2012) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. For the period beginning October 2004 through December 2005, performance returns for the International Opportunities Fund would be higher but for the reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on March 31, 2002. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI EAFE Index tracks the stocks of about 1,000 companies in Europe, Australasia, and the Far East (EAFE). 22 SCHEDULE OF INVESTMENTS MARSICO INTERNATIONAL OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Advertising Publicis Groupe S.A. $ % Aerospace & Defense Rolls-Royce Group PLC* Alternative Carriers Ziggo N.V.* Apparel Retail Belle International Holdings Ltd. Industria de Diseno Textile S.A. (Inditex) Apparel, Accessories & Luxury Goods Adidas A.G. Swatch Group AG Asset Management & Custody Banks Julius Baer Group Ltd.* Automobile Manufacturers Bayerische Motoren Werke AG Honda Motor Co., Ltd. Brewers Anheuser-Busch InBev N.V. Cable & Satellite British Sky Broadcasting Group PLC Casinos & Gaming Wynn Resorts Ltd. Construction Materials CRH PLC Distillers & Vintners Pernod-Ricard S.A. Diversified Banks ICICI Bank Ltd. Spon. ADR Standard Chartered PLC Diversified Metals & Mining Xstrata PLC Diversified Real Estate Activities Hang Lung Properties Ltd. Sumitomo Realty & Development Co., Ltd. Electrical Components & Equipment Schneider Electric S.A. Sensata Technologies Holding N.V.* Electronic Components HOYA CORPORATION COMMON STOCKS (continued) Health Care Equipment Elekta AB - B Shares $ % Hypermarkets & Super Centers Wal-Mart de Mexico S.A.B. de C.V. Industrial Machinery FANUC Corporation The Weir Group PLC Integrated Telecommunication Services China Unicom Hong Kong Ltd. Internet Retail Rakuten, Inc. Internet Software & Services Baidu, Inc. Spon. ADR* MercadoLibre, Inc. Yandex N.V. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Movies & Entertainment Imax Corporation* Office Electronics Canon, Inc. Oil & Gas Exploration & Production CNOOC Ltd. OGX Petróleo e Gás Participações S.A.* Pacific Rubiales Energy Corp. Tullow Oil PLC Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Nestlé S.A. Pharmaceuticals Novo Nordisk A/S - Cl. B Perrigo Company Roche Holding AG Shire PLC Publishing Reed Elsevier PLC Railroads Canadian National Railway Company Real Estate Operating Companies BR Malls Participacoes S.A. * Non-income producing. See notes to financial statements. 23 SCHEDULE OF INVESTMENTS MARSICO INTERNATIONAL OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS (continued) March 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS (continued) Research & Consulting Services Experian PLC $ % Restaurants Arcos Dorados Holdings, Inc. - Cl. A Retail REITs Unibail-Rodamco S.E. Semiconductor Equipment ASML Holding N.V. Semiconductors ARM Holdings PLC Infineon Technologies AG Samsung Electronics Co., Ltd. Taiwan Semiconductor ManufacturingCo., Ltd. Spon. ADR Specialty Chemicals LyondellBasell Industries N.V. - Cl. A Novozymes A/S - B Shares Systems Software Check Point Software Technologies Ltd.* Trading Companies & Distributors Marubeni Corporation Wireless Telecommunication Services Millicom International Cellular S.A. TOTAL COMMON STOCKS (Cost $117,417,081) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $4,804,007) TOTAL INVESTMENTS (Cost $122,221,088) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Argentina $ % Belgium Brazil Canada China/Hong Kong Colombia Denmark France Germany India Ireland Israel Japan Luxembourg Mexico Netherlands Russia South Korea Spain Sweden Switzerland Taiwan United Kingdom United States(1) $ % Includes short-term securities. * Non-income producing. See notes to financial statements. 24 FLEXIBLE CAPITAL FUND INVESTMENT REVIEW BY DOUG RAO (UNAUDITED) The Marsico Flexible Capital Fund posted a total return of +25.55% for the six-month fiscal period ended March 31, 2012. The Fund’s performance was in-line with the S&P 500 Index, which we consider to be the Fund’s benchmark index and which had a total return of +25.89%. Please see the Fund Overview for more detailed information about the Fund’s performance for various time periods ended March 31, 2012. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Stocks and markets in which the Fund invests may experience periods of turbulence and instability, and the general risk that domestic and global economies and stock markets may go through periods of decline and cyclical change. The Fund’s performance during the six-month fiscal period ended March 31, 2012 benefitted primarily from strong stock selection in the Information Technology sector. The Fund’s Information Technology holdings posted a collective return of +56%, while the S&P 500 Index Information Technology sector returned +32%. SolarWinds, Inc., a developer of network management tools, surged +76%. Apple, Inc. gained +57% and was another meaningful contributor to performance. Stock selection in the Materials and Energy sectors also bolstered performance. Chemical materials manufacturer LyondellBasell Industries N.V. – Cl. A rose +80%. In the Energy sector, natural gas producer Targa Resources Corporation (+55%) enhanced performance. Several other individual holdings, spanning a variety of industries, contributed positively to the Fund’s six-month return. These included discount retailer The TJX Companies, Inc. (+44%) and Netherlands-based global industrial technology firm Sensata Technologies Holding N.V. (+27%). The Fund benefitted from having overweight allocations to the Consumer Discretionary and Financials sectors, as these were strong-performing sectors within the benchmark index. Underweight allocations to the weak-performing Utilities, Health Care, and Consumer Staples sectors also enhanced performance results. The main detractor from the Fund’s performance was stock selection in the Consumer Discretionary sector. Deckers Outdoor Corporation, manufacturer of UGG and Teva-brand shoes, slid -45%. Vacation rental online services company HomeAway, Inc. (-30% prior to being sold) and media company British Sky Broadcasting Group PLC (+8%) each posted returns that were considerably lower than the benchmark index and significantly detracted from performance. The Fund’s Industrials positions posted a collective return of +24%. Though the return was strong on an absolute basis, it trailed the performance of the benchmark Industrials sector, which gained +30%. Green Mountain Coffee Roasters, Inc. dropped -52% prior to being sold from the Fund during the period. The company was buffeted by concerns regarding higher-than-anticipated rates of warranty expense or sales returns announced during late-2011, and questions as to whether the company was capable of sustaining its very strong growth rate. The Fund’s cash position was elevated during portions of the reporting period. Cash and cash equivalents averaged approximately 6% of the Fund’s net assets during the six-month period. The Fund’s elevated cash and a modest allocation to fixed-income securities had a dampening effect to some degree on performance results during a time of generally stronger equity returns. 25 FLEXIBLE CAPITAL FUND During the period, the Fund increased its allocations to the Financials and Information Technology sectors. Exposure to the Consumer Staples and Industrials sectors were reduced. The Flexible Capital Fund has tended to have a relatively high portfolio turnover level. This is attributable in part to the Fund’s investment style. Although the Fund may hold core positions for some time, it may change its portfolio composition quickly to take advantage of new opportunities, preserve capital or to address issues affecting particular holdings. Fiscal Period-End Investment Posture As of March 31, 2012, the Fund’s primary economic sector allocations included Consumer Discretionary, Financials, and Information Technology. At period-end, the Fund had no exposure to the Utilities or Consumer Staples sectors. During the period, the Fund’s investments emphasized investments in equity securities of US and foreign securities that we considered to be attractively valued. The Fund also held a few investments in fixed-income and preferred securities that we believed to offer equity-like return potential. Sincerely, A. DOUGLAS RAO PORTFOLIO MANAGER Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to February 1, 2011 the performance returns for the Flexible Capital Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 26 FLEXIBLE CAPITAL FUND OVERVIEW March 31, 2012 (Unaudited) The Flexible Capital Fund invests primarily in equity securities and other investments that are selected primarily for their long-term growth potential. The Fund may invest in issuers of any size throughout the world, and will normally hold a core position of between 20 and 50 securities or other investments. TOTAL ANNUAL OPERATING EXPENSES* 1.41% NET ASSETS$513,545,928 NET ASSET VALUE PER SHARE $15.06 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS APPLE, INC. 6.88% THE TJX COMPANIES, INC. 3.49% CAPITAL ONE FINANCIAL CORPORATION 3.39% LOWE'S COMPANIES, INC. 2.98% SENSATA TECHNOLOGIES HOLDING N.V. 2.93% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Flexible Capital Fund (for the period prior to February 1, 2011) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. This chart assumes an initial investment of $10,000 made on December 29, 2006 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 27 SCHEDULE OF INVESTMENTS MARSICO FLEXIBLE CAPITAL FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense TransDigm, Inc.* $ % Alternative Carriers Ziggo N.V.* Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Adidas A.G. PVH Corp. Application Software SolarWinds, Inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Cable & Satellite British Sky Broadcasting Group PLC Liberty Global, Inc. - Cl. A* Catalog Retail Liberty Interactive Corporation - Cl. A* Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc.* Consumer Finance Capital One Financial Corporation Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks Standard Chartered PLC U.S. Bancorp Diversified Real Estate Activities Hang Lung Properties Ltd. Electrical Components & Equipment Sensata Technologies Holding N.V.* Footwear Deckers Outdoor Corporation* Home Improvement Retail Lowe's Companies, Inc. COMMON STOCKS (continued) Hotels, Resorts & Cruise Lines Carnival Corporation $ % Industrial Machinery Stanley Black & Decker, Inc. Internet Retail Amazon.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Bankrate, Inc.* Google, Inc. - Cl. A* Youku.com, Inc. Spon. ADR* Investment Banking & Brokerage Greenhill & Co., Inc. The Charles Schwab Corporation The Goldman Sachs Group, Inc. IT Consulting & Other Services Accenture plc - Cl. A Life & Health Insurance AIA Group Ltd. Managed Health Care Odontoprev S.A. Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Halliburton Company Oil & Gas Exploration & Production Concho Resources, Inc.* Oil & Gas Storage & Transportation El Paso Corporation Targa Resources Corporation Pharmaceuticals Abbott Laboratories Allergan, Inc. Property & Casualty Insurance The Progressive Corporation Regional Banks First Horizon National Corporation Regions Financial Corporation Specialty Chemicals Celanese Corporation LyondellBasell Industries N.V. - Cl. A TOTAL COMMON STOCKS (Cost $339,802,665) * Non-income producing. See notes to financial statements. 28 SCHEDULE OF INVESTMENTS Number of Shares/ Par Value Value Percent of Net Assets CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ $ % Diversified Support Services Aramark Corporation, 8.500%, 2/1/15 Real Estate Services CB Richard Ellis Services, Inc., 11.625%, 6/15/17 Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 Restaurants The Wendy's Company, 10.000%, 7/15/16 Wireless Telecommunication Services Crown Castle International Corp., 7.125%, 11/1/19 TOTAL CORPORATE BONDS (Cost $31,726,453) PREFERRED STOCKS Thrifts & Mortgage Finance First Niagara Financial Group, Inc., 8.625% TOTAL PREFERRED STOCKS (Cost $5,319,975) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $52,907,554) TOTAL INVESTMENTS (Cost $429,756,647) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Brazil $ % China/Hong Kong Germany Ireland Netherlands United Kingdom United States(1) $ % Includes short-term securities. See notes to financial statements. 29 GLOBAL FUND INVESTMENT REVIEW BY TOM MARSICO AND JIM GENDELMAN (UNAUDITED) The Marsico Global Fund posted a total return of (US$) +29.80% for the six-month fiscal period ended March 31, 2012. The Fund’s return strongly surpassed that of the MSCI All Country World Index (“MSCI ACWI Index”), which we consider to be the Fund’s benchmark index and which had a total return of (US$) +19.91%. The MSCI ACWI Index measures equity market performance in the global developed and emerging markets. Please see the Fund Overview for more detailed information about the Fund’s performance for various time periods ended March 31, 2012. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. The Global Fund’s strong outperformance versus the MSCI ACWI Index for the six-month period was led by strong stock selection and positioning in the Information Technology sector. The Fund’s Information Technology holdings posted a collective return of +55%. Top-performing holdings within the sector included Latin American e-commerce platform MercadoLibre, Inc. (+82%), Apple, Inc. (+58%), and personal finance website company Bankrate, Inc. (+63%). The Fund purchased Millennial Media, Inc., a mobile advertising company, at its initial public offering. The position was sold from the Fund after the company’s stock price appreciated by nearly 100%. The Fund also benefitted from having an overweight posture in the Information Technology sector, as it was the strongest-performing sector of the benchmark index. Similarly, the Fund was aided by stock selection and an overweight allocation to the Consumer Discretionary sector, which was another leading area of the benchmark index. Swiss luxury goods provider Compagnie Financière Richemont SA gained +39%. Online travel reservations company priceline.com, Inc. (+60%) and Starbucks Corporation (+48%) also appreciated sharply. The Fund held several individual positions whose returns exceeded the returns of pertinent sectors or industries in the benchmark index. These included health care surgical systems manufacturer Intuitive Surgical, Inc. (+48%), beverage company Anheuser-Busch InBev N.V. (+24%), infant formula manufacturer Mead Johnson Nutrition Company (+23%), and bank The PNC Financial Services Group, Inc. (+26% prior to being sold). Utilities and Telecommunication Services were poor performing sectors of the Fund’s benchmark index. The Fund did well by avoiding investments in both sectors. Active currency management is not a central facet of the Fund’s investment process, but fluctuations in major world currencies can affect performance. During this six-month period, the Fund’s performance was dampened by having no exposure to companies whose securities trade in the Australian dollar, and few investments in securities denominated in the Canadian dollar, as both currencies strengthened. A portion of this negative impact was offset by having few investments in securities tied to the weaker Japanese yen. The Fund, as is typically the case, held a modest level of cash during the period. Though the cash position averaged less than 5% of net assets, having even a modest amount of uninvested cash weighed on performance to a degree during the period of sharply higher equity returns. 30 GLOBAL FUND Another area of weakness for the Fund’s performance over the past six months was stock selection in the Industrials sector. The Fund’s Industrials positions posted a collective return of +19%, a result that, although strong in absolute terms, trailed the +24% return of the benchmark index sector. Japanese automation company FANUC Corporation dipped -2%, and aerospace component company Precision Castparts Corp. gained +11%. Certain individual positions struggled, notably online retailer Amazon.com, Inc. and media company British Sky Broadcasting Group PLC. The Fund sold both positions after their stock prices declined by -19% and -3%, respectively. The Global Fund has tended to have a fairly high portfolio turnover level. This is mainly attributable to the Fund’s investment style. Although the Fund may hold core positions for some time, it may change its portfolio composition quickly to take advantage of new opportunities, or to address issues affecting particular holdings. As previously reported to shareholders, effective October 1, 2011, Cory Gilchrist left Marsico Capital Management, LLC, and Tom Marsico and Jim Gendelman continue to serve as the Marsico Global Fund’s co-portfolio managers. Fiscal Period-End Investment Posture As of March 31, 2012, the Fund’s primary economic sector allocations were in the following areas: Consumer Discretionary, Information Technology, and Industrials. The Fund had no investments in the Utilities and Telecommunication Services sectors. The Fund’s most significant country allocations were the US (which represented more than 45% of the Fund’s average net assets during the period), China/Hong Kong, Switzerland, and South Korea. Sincerely, THOMAS F. MARSICO JAMES G. GENDELMAN PORTFOLIO MANAGERS GLOBAL FUND Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to January 1, 2009, from April through May 2009, and from January through March 2012, the performance returns for the Global Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the one-month period of June 2009, performance returns for the Global Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 31 GLOBAL FUND OVERVIEW March 31, 2012 (Unaudited) The Global Fund invests primarily in common stocks that are selected for their long-term growth potential. The Fund invests in the securities of companies of any size that are economically tied to any countries or markets throughout the world, including the securities of companies economically tied to emerging markets. Under normal market conditions, the Fund will invest significantly (generally, at least 40% of its net assets) in the securities of issuers organized or located outside the US or doing business outside the US (unless market conditions are not deemed favorable by the Adviser, in which case the Fund generally will invest at least 30% of its assets in such foreign securities). The Fund will invest its assets in various regions and countries, including the US, that encompass not less than three different countries overall. The Fund may hold an unlimited number of common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.60% NET ASSETS$53,573,446 NET ASSET VALUE PER SHARE $11.76 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS APPLE, INC. 7.68% SAMSUNG ELECTRONICS CO., LTD. 4.81% COMPAGNIE FINANCIÈRE RICHEMONT SA 4.25% WYNN MACAU LTD. 4.17% INTUITIVE SURGICAL, INC. 4.01% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Global Fund (for the period prior to January 1, 2009, from April through May 2009 and from January through March 2012) reflect a fee waiver in effect; in absence of such a waiver, the returns would be reduced. For the one-month period June 2009, performance returns for the Global Fund would have been higher but for reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on June 29, 2007 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI ACWI (All Country World Index) Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global developed and emerging markets. 32 SCHEDULE OF INVESTMENTS MARSICO GLOBAL FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail Industria de Diseno Textile S.A. (Inditex) Apparel, Accessories & Luxury Goods Compagnie Financière Richemont SA lululemon athletica, inc.* Prada S.p.A.* Automobile Manufacturers Bayerische Motoren Werke AG Tesla Motors, Inc.* Brewers Anheuser-Busch InBev N.V. Casinos & Gaming Wynn Macau Ltd. Computer Hardware Apple, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Distributors Li & Fung Ltd. Diversified Banks Wells Fargo & Company Diversified Chemicals The Dow Chemical Company Diversified Real Estate Activities Hang Lung Properties Ltd. Electrical Components & Equipment Sensata Technologies Holding N.V.* Health Care Equipment Intuitive Surgical, Inc.* Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers PriceSmart, Inc. Industrial Machinery FANUC Corporation COMMON STOCKS (continued) Integrated Oil & Gas Occidental Petroleum Corporation $ % Internet Retail priceline.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Bankrate, Inc.* Google, Inc. - Cl. A* MercadoLibre, Inc. IT Consulting & Other Services Accenture plc - Cl. A Oil & Gas Equipment & Services Halliburton Company Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Mead Johnson Nutrition Company Nestlé S.A. Pharmaceuticals Roche Holding AG Real Estate Operating Companies BR Malls Participacoes S.A. Restaurants Chipotle Mexican Grill, Inc.* Starbucks Corporation Semiconductors ARM Holdings PLC Samsung Electronics Co., Ltd. Specialty Chemicals Novozymes A/S - B Shares TOTAL COMMON STOCKS (Cost $33,122,883) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $32,558) TOTAL INVESTMENTS (Cost $33,155,441) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to financial statements. 33 SCHEDULE OF INVESTMENTS MARSICO GLOBAL FUND SCHEDULE OF INVESTMENTS (continued) March 31, 2012 (Unaudited) SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Argentina $ % Belgium Brazil Canada China/Hong Kong Denmark Germany Ireland Italy Japan Netherlands South Korea Spain Switzerland United Kingdom United States(1) $ % Includes short-term securities. See notes to financial statements. 34 EMERGING MARKETS FUND INVESTMENT REVIEW BY MUNISH MALHOTRA AND JOSH RUBIN (UNAUDITED) The Marsico Emerging Markets Fund posted a total return of (US$) +18.03% for the six-month fiscal period ended March 31, 2012. The Fund’s return lagged its benchmark index, the MSCI Emerging Markets Index, which had a total return of (US$)+19.13%. The MSCI Emerging Markets Index measures the equity market performance of emerging markets. Please see the Fund Overview for more detailed information about the Fund’s performance for the six-month period ended March 31, 2012. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. These risks may be greater in less-developed emerging markets. During the six-month period, the Fund benefitted from strong stock selection across several sectors. Information Technology holdings performed well, including Latin American e-commerce platform MercadoLibre, Inc. (+83%) and consumer electronics company Apple, Inc. (+57%). Apple is growing sales of its products, including the iPhone, in international markets including China and Hong Kong. Other leading technology positions included Samsung Electronics Co., Ltd. (+46%) and Baidu, Inc. Spon. ADR (+37%), a China-based website search engine. Information Technology was the best-performing sector of the Fund’s benchmark index, and the Fund did well by having an overweight allocation to the sector. Materials positions also bolstered returns. Chilean industrial chemical company Sociedad Quimica y Minera de Chile S.A. ADR rose +24% and petrochemical producer Petronas Chemicals Group Bhd gained +28%. Materials was a weaker-performing sector of the benchmark index, and the Fund benefitted from having an underweight allocation to the sector during the period. Other leading individual Fund holdings included: oil and gas exploration company Pacific Rubiales Energy Corp. (+38%), Russian supermarket company Magnit OJSC Spon. GDR – 144A (+51%), Maltan television company Multiplus S.A. (+54%) and casino/resort operator MGM China Holdings Ltd. (+48%). The Fund’s modest performance shortfall versus its benchmark index was attributable, in part, to its sector allocations. The Fund was unfavorably positioned in having an overweight allocation to the Consumer Discretionary sector, and an underweight allocation to the Consumer Staples sector. Certain of the Fund’s holdings posted negative returns for the six-month period. Mexico-based pharmaceutical company Genomma Lab Internacional S.A.B. de C.V. – Cl. B slid -21%. China Unicom Hong Kong Ltd., one of the world’s largest mobile providers, dropped -20%. Hyundai Mobis, a parts and services provider for Hyundai Motor Company and Kia Motors, declined -17%. Russian food retailer X5 Retail Group N.V. – GDR – 144A skidded -20% prior to being sold from the Fund. The Fund held a slightly elevated level of cash, particularly at the start of the reporting period. On average, the Fund held approximately 8% of its net assets in cash and cash equivalents. The uninvested cash weighed on performance as the equity market posted gains, and the Fund did not fully participate to a degree in the positive equity returns experienced by the benchmark index. 35 EMERGING MARKETS FUND Active currency management is not a central facet of the Fund’s investment process, but fluctuations in major world currencies can sometimes affect performance. On an overall basis, the effect of currency translation did not significantly impact performance versus the benchmark. The Emerging Markets Fund has tended to have a relatively high portfolio turnover level because of its investment style. Although the Fund may hold core positions for some time, it may change its portfolio composition quickly to take advantage of new opportunities, or to address issues affecting particular holdings. Fiscal Period-End Investment Posture As of period-end, the Fund’s most significant sector allocations included Consumer Discretionary, Information Technology, and Financials. The Fund’s largest country weights, excluding cash equivalents, were China/Hong Kong, Brazil, South Korea, and Russia. Effective April 18, 2012, Charles Wilson no longer serves as co-manager of the Marsico Emerging Markets Fund. Munish Malhotra, CFA, and Joshua Rubin, who have served as co-managers of the Marsico Emerging Markets Fund since its inception, remain in those roles. Sincerely, MUNISH MALHOTRA, CFA JOSHUA N. RUBIN PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. The performance returns for the Emerging Markets Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 36 EMERGING MARKETS FUND OVERVIEW March 31, 2012 (Unaudited) The Emerging Markets Fund seeks long-term growth of capital through a diversified portfolio. The Fund invests primarily (no less than 80% of net assets) in common stocks and other securities of issuers economically tied to emerging markets. The Fund may invest in the securities of an unlimited number of issuers of any size around the world. TOTAL ANNUAL OPERATING EXPENSES* 5.75% NET EXPENSES*† 1.77% NET ASSETS$5,470,495 NET ASSET VALUE PER SHARE $8.38 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS APPLE, INC. 2.71% ANTOFAGASTA PLC 2.43% BAIDU, INC. SPON. ADR 2.17% MILLICOM INTERNATIONAL CELLULAR S.A. 2.15% BRAZIL PHARMA S.A. 2.14% * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratios disclosed in this report. † The Adviser has entered into a written expense limitation agreement under which it has agreed to limit the total expenses of the Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.75% of the Emerging Markets Fund’s average net assets until January 31, 2013. This fee waiver may be terminated at any time after January 31, 2013. The Adviser may recoup any waived amount from the Fund pursuant to this arrangement if such reimbursement does not cause the Fund to exceed existing expense limitations and the reimbursement is made within three years after the year in which the Adviser incurred the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Emerging Markets Fund reflect a fee waiver in effect; in absence of such a waiver, the returns would be reduced. This chart assumes an initial investment of $10,000 made on December 31, 2010 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. 37 SCHEDULE OF INVESTMENTS MARSICO EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Apparel Retail Belle International Holdings Ltd. $ % Mr Price Group Ltd. Asset Management & Custody Banks CETIP S.A. - Balcao Organizado de Ativos e Derivativos Auto Parts & Equipment Hyundai Mobis Automobile Manufacturers Hyundai Motor Company Broadcasting Media Nusantara Citra Tbk PT Cable & Satellite Naspers Ltd. - Cl. N Casinos & Gaming Kangwon Land, Inc. MGM China Holdings Ltd. Wynn Macau Ltd. Commodity Chemicals Petronas Chemicals Group Bhd Computer Hardware Apple, Inc.* Construction & Farm Machinery & Heavy Trucks Sany Heavy Equipment International Holdings Co., Ltd. Department Stores Golden Eagle Retail Group Ltd. S.A.C.I. Falabella Diversified Banks Credicorp Ltd. ICICI Bank Ltd. Spon. ADR PT Bank Rakyat Indonesia Persero Tbk Sberbank of Russia Spon. ADR* Diversified Metals & Mining Antofagasta PLC Diversified Real Estate Activities Hang Lung Properties Ltd. Diversified Support Services Multiplus S.A. Drug Retail Brazil Pharma S.A.* COMMON STOCKS (continued) Education Services Anhanguera Educacional Participacoes S.A. $ % New Oriental Education & Technology Group, Inc. Spon. ADR* Fertilizers & Agricultural Chemicals Sociedad Quimica y Minera de Chile S.A. ADR Food Retail Magnit OJSC Spon. GDR - 144A Health Care Equipment Biosensors International Group Ltd.* Hotels, Resorts & Cruise Lines Home Inns & Hotels Management, Inc. ADR* Shangri-La Asia Ltd. Industrial Conglomerates Alliance Global Group, Inc. Industrial Machinery Airtac International Group Integrated Telecommunication Services China Unicom Hong Kong Ltd. Internet Retail MakeMyTrip Ltd.* Vipshop Holdings Ltd. Spon. ADR Internet Software & Services Baidu, Inc. Spon. ADR* MercadoLibre, Inc. PChome Online, Inc. Yandex N.V. - Cl. A* Youku.com, Inc. Spon. ADR* IT Consulting & Other Services Infosys Ltd. ADR Managed Health Care Odontoprev S.A. Office REITs Ascendas India Trust Oil & Gas Exploration & Production Chariot Oil & Gas Ltd.* CNOOC Ltd. NovaTek OAO - Spon. GDR - 144A OGX Petróleo e Gás Participações S.A.* Pacific Rubiales Energy Corp. * Non-income producing. See notes to financial statements. 38 SCHEDULE OF INVESTMENTS Number of Shares Value Percent of Net Assets COMMON STOCKS (continued) Pharmaceuticals Celltrion, Inc. $ % Genomma Lab Internacional S.A.B. de C.V. - Cl. B* Precious Metals & Minerals African Minerals Ltd.* Real Estate Operating Companies BR Malls Participacoes S.A. Research & Consulting Services Qualicorp S.A.* Semiconductors Hynix Semiconductor, Inc.* Samsung Electronics Co., Ltd. 98 Taiwan Semiconductor ManufacturingCo., Ltd. Spon. ADR Systems Software Totvs S.A. Wireless Telecommunication Services Millicom International Cellular S.A. MTN Group Ltd. TOTAL COMMON STOCKS (Cost $4,610,869) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $475,523) TOTAL INVESTMENTS (Cost $5,086,392) Cash and Other Assets, Less Liabilities NET ASSETS $ % SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Argentina $ % Brazil Chile China/Hong Kong Colombia India Indonesia Luxembourg Malaysia Mexico Namibia Peru Philippines Russia Sierra Leone Singapore South Africa South Korea Taiwan United States(1) $ % Includes short-term securities. * Non-income producing. See notes to financial statements. 39 FINANCIAL STATEMENTS STATEMENTS OF ASSETS AND LIABILITIES March 31, 2012 (Unaudited) (Amounts in thousands) MARSICO FOCUS FUND MARSICO GROWTH FUND ASSETS Investments, at value (cost $773,168, $537,093, $330,252, $122,221, $429,757, $33,155, and $5,086, respectively) $ $ Cash — — Foreign currency (cost $0, $0, $0, $39, $0, $0, and $4, respectively) — — Receivable for investments sold Receivable for capital stock sold Interest and dividends receivable Prepaid expenses and other assets Total Assets LIABILITIES Payable for investments purchased Payable for capital stock redeemed Payable to investment adviser Accrued transfer agent fees and expenses Accrued trustees' fees Accrued printing expenses 70 Accrued distribution fee Accrued professional fees 56 39 Accrued custody and fund accounting fees 7 5 Accrued expenses and other liabilities 29 22 Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF Paid-in-capital $ $ Undistributed net investment income (accumulated net investment loss) Accumulated net realized gain (loss) on investments, foreign currency transactions and forward foreign currency contracts ) Net unrealized appreciation on investments and foreign currency translations NET ASSETS $ $ SHARES OUTSTANDING, $0.001 par value (Unlimited shares authorized) NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE (NET ASSETS/SHARES OUTSTANDING)* $ $ * Not in thousands, based on unrounded net assets and shares outstanding. See notes to financial statements. 40 FINANCIAL STATEMENTS MARSICO 21st CENTURY FUND MARSICO INTERNATIONAL OPPORTUNITIES FUND MARSICO FLEXIBLE CAPITAL FUND MARSICO GLOBAL FUND MARSICO EMERGING MARKETS FUND $ — 16 — — 27 — 38 — — 4 — 42 23 25 — — 82 10 95 — — 55 82 9 — 3 3 89 47 86 21 4 80 44 14 36 13 1 86 4 30 11 22 6 — 13 14 15 10 11 40 14 10 9 1 $ ) 4 ) $ 41 FINANCIAL STATEMENTS FINANCIAL STATEMENTS STATEMENTS OF OPERATIONS FOR THE SIX-MONTHS ENDED March 31, 2012 (Unaudited) (Amounts in thousands) MARSICO FOCUS FUND MARSICO GROWTH FUND INVESTMENT INCOME Dividends (net of $0, $0, $6, $84, $147, $16, and $2, respectively of non-reclaimable foreign withholding taxes) $ $ Interest — — Total Investment Income EXPENSES Investment advisory fees Distribution fees Transfer agent fees and expenses Trustees' fees and expenses Professional fees 85 Printing and postage expenses 86 Fund administration fees 91 Custody and fund accounting fees 94 82 Miscellaneous 57 42 Federal and state registration fees 20 25 Total Expenses Less waiver of expenses and expenses paid indirectly (1
